Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on January 29, 2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1-20 recite(s) detecting, by the processor, a first financial liability that is in negative amortization using a predetermined threshold duration; computing, by the processor, a payment schedule for the set of financial liabilities using the predetermined threshold duration, wherein computing the payment schedule comprises: computing priorities for each of the financial liabilities; reordering the financial liabilities according to the priorities; determining suggested payments for each of the financial liabilities using minimum payments specified for each of the financial liabilities; and determining a repayment timeline for the set of financial liabilities using the suggested payments, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as mental processes because it is an example of concepts performed in the human mind, such as observations, evaluations, judgments, and opinions.  This judicial exception is not integrated into a practical application because the additional limitations of receiving, by a processor, a set of financial liabilities of a user, and displaying, by the processor, the payment schedule via a user interface merely serve to generally link the use of the judicial exception to a particular technological 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atkins (5,664,727) and in view of Strnad (US 2016/0210697 A1).   
Claim 1:	In regard to the following limitation, Atkins teaches:
detecting, by the processor, a first financial liability that is in negative amortization using a predetermined threshold duration; computing, by the processor, a payment schedule for the set of financial liabilities using the predetermined threshold duration, wherein computing the payment schedule comprises: computing priorities for each of the financial liabilities; reordering the financial liabilities according to the priorities; determining suggested payments for each of the financial liabilities using minimum payments specified for each of the financial liabilities; and determining a repayment timeline for the set of financial liabilities using the suggested payments; and displaying, by the processor, the payment schedule via a user interface.  (Atkins:  col 38, lines 15-65)
Atkins does not teach the remaining limitations.  However, Strnad teaches:
receiving, by a processor, a set of financial liabilities of a user; (Strnad:  pgh 8.  Strnad discloses receiving data from a user, which teaches receiving financial liabilities (i.e. data) of a user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Atkins with the elements as taught by Strnad because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Atkins teaches:
2. The computer-implemented method of claim 1, wherein the predetermined threshold duration is based on a type of the processor.  (Atkins:  col 7, line 50 – col 8, line 35)
Claim 3:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Atkins teaches:
3. The computer-implemented method of claim 2, wherein the predetermined threshold duration is configurable.  (Atkins:  col 7, line 50 – col 8, line 35)
Claim 4:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Atkins teaches:
4. The computer-implemented method of claim 1, wherein a priority for a financial liability is computed based on a minimum payment and a current balance of said financial liability.  (Atkins:  col 7, lines 25-50)
Claim 5:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 4.  In regard to the following limitation, Atkins teaches:
5. The computer-implemented method of claim 4, wherein the priority is computed as a ratio of the minimum payment to the current balance.  (Atkins:  col 40, lines 10-40)
Claim 6:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Atkins teaches:
6. The computer-implemented method of claim 1, wherein computing the payment schedule further comprises: determining a margin amount; and computing a suggested payment for the financial liability with the highest priority from the set of financial liabilities by adding the margin amount to a minimum payment amount of said financial liability.  (Atkins:  col 7, lines 25-50; col 41, lines 10-40)
Claim 7:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Atkins teaches:
7. The computer-implemented method of claim 1 further comprising, computing a repayment schedule for a future financial liability that starts at a future time-point.  (Atkins:  col 41, lines 10-40)
Claim 8:	In regard to the following limitation, Atkins teaches:
detecting a first financial liability that is in negative amortization using a predetermined threshold duration; HSD0001Page 31 of 35computing a payment schedule for the set of financial liabilities using the predetermined threshold duration, wherein computing the payment schedule comprises: computing priorities for each of the financial liabilities; reordering the financial liabilities according to the priorities; determining suggested payments for each of the financial liabilities using minimum payments specified for each of the financial liabilities; and determining a repayment timeline for the set of financial liabilities using the suggested payments; and displaying the payment schedule via a user interface.  (Atkins:  col 38, lines 15-65)
Atkins does not teach the remaining limitations.  However, Strnad teaches:
a memory device; and a processor coupled with the memory device, the processor configured to perform a method for financial liability payment calculation, the method comprising: receiving a set of financial liabilities of a user; (Strnad:  pgh 8.  Strnad discloses receiving data from a user, which teaches receiving financial liabilities (i.e. data) of a user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Atkins with the elements as taught by Strnad because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 9:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Atkins teaches:
9. The system of claim 8, wherein the predetermined threshold duration is based on a type of the processor.  (Atkins:  col 7, line 50 – col 8, line 35)
Claim 10:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Atkins teaches:
10. The system of claim 9, wherein the predetermined threshold duration is configurable.  (Atkins:  col 7, line 50 – col 8, line 35)
Claim 11:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Atkins teaches:
11. The system of claim 8, wherein a priority for a financial liability is computed based on a minimum payment and a current balance of said financial liability.  (Atkins:  col 7, lines 25-50)
Claim 12:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Atkins teaches:
12. The system of claim 11, wherein the priority is computed as a ratio of the minimum payment to the current balance.  (Atkins:  col 40, lines 10-40)
Claim 13:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Atkins teaches:
13. The system of claim 8, wherein computing the payment schedule further comprises: determining a margin amount; and computing a suggested payment for the financial liability with the highest priority HSD0001 Page 32 of 35from the set of financial liabilities by adding the margin amount to a minimum payment amount of said financial liability.  (Atkins:  col 7, lines 25-50; col 41, lines 10-40)
Claim 14:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Atkins teaches:
14. The system of claim 8 further comprising, computing a repayment schedule for a future financial liability that starts at a future time-point.  (Atkins:  col 41, lines 10-40)
Claim 15:	In regard to the following limitation, Atkins teaches:
detecting a first financial liability that is in negative amortization using a predetermined threshold duration; computing a payment schedule for the set of financial liabilities using the predetermined threshold duration, wherein computing the payment schedule comprises: computing priorities for each of the financial liabilities; reordering the financial liabilities according to the priorities; determining suggested payments for each of the financial liabilities using minimum payments specified for each of the financial liabilities; and determining a repayment timeline for the set of financial liabilities using the suggested payments; and displaying the payment schedule via a user interface.  (Atkins:  col 38, lines 15-65)
Atkins does not teach the remaining limitations.  However, Strnad teaches:
a computer program product comprising one or more memory devices with computer executable instructions stored thereon, the computer executable instructions when executed by a processor causes the processor to execute a method comprising: receiving a set of financial liabilities of a user; (Strnad:  pgh 8.  Strnad discloses receiving data from a user, which teaches receiving financial liabilities (i.e. data) of a user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Atkins with the elements as taught by Strnad because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 16:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Atkins teaches:
16. The computer program product of claim 15, wherein the predetermined threshold duration is based on a type of the processor.  (Atkins:  col 7, line 50 – col 8, line 35)

17. The computer program product of claim 15, wherein a priority for a financial HSD0001 Page 33 of 35liability is computed based on a minimum payment and a current balance of said financial liability.  (Atkins:  col 7, lines 25-50)
Claim 18:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Atkins teaches:
18. The computer program product of claim 17, wherein the priority is computed as a ratio of the minimum payment to the current balance.  (Atkins:  col 40, lines 10-40)
Claim 19:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Atkins teaches:
19. The computer program product of claim 15, wherein computing the payment schedule further comprises: determining a margin amount; and computing a suggested payment for the financial liability with the highest priority from the set of financial liabilities by adding the margin amount to a minimum payment amount of said financial liability.  (Atkins:  col 7, lines 25-50; col 41, lines 10-40)
Claim 20:	Atkins/Strnad teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Atkins teaches:
20. The computer program product of claim 15 further comprising, computing a repayment schedule for a future financial liability that starts at a future time-point. (Atkins:  col 41, lines 10-40)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atkins; Charles Agee  (5,852,811)
Chirehdast; Mehran  (8,504,470)
Chirehdast; Mehran  (8,660,943)
Ficery; Kristin L.        (7,925,557)

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/HANI M KAZIMI/Primary Examiner, Art Unit 3691